Citation Nr: 0927102	
Decision Date: 07/21/09    Archive Date: 07/30/09	

DOCKET NO.  08-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1944 to 
May 1946 and from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefits sought.  The veteran currently lives in California.  

In accordance with the provisions of 38 U.S.C.A. § 7107(a) 
and 38 C.F.R. § 20.900(c) (2008), this case has been advanced 
on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not related to the 
Veteran's active service.

2.  Any current tinnitus is not shown to be related to the 
Veteran's periods of active service. 

3.  Any current chronic acquired psychiatric disorder is not 
attributable to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a chronic 
acquired psychiatric disability are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R. § 3.159, amended VA's duties to notify and 
assist claimants in developing information and evidence 
necessary to substantiate claims for VA benefits.  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim. 

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Shinseki v. 
Sanders, No. 07-1209 (S. Ct. April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was issued notification letters in June 2006 and 
April 2008.  In the 2006 letter he was informed about the 
information and evidence not of record necessary to 
substantiate his claims; the information and evidence VA will 
seek to provide; and the information and evidence he was 
expected to provide.  The April 2008 notification letter 
informed him regarding the establishment of a disability 
rating and an effective date as required by Dingess.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran was accorded a special 
audiological examination by VA in July 2006.  Service 
treatment records and post service medical records have been 
obtained and associated with the claims file.  In a statement 
dated in June 2006, the Veteran stated that he had no other 
information or evidence to give VA to substantiate his claim.  
He asked that the claim be decided as soon as possible.  

However, in a June 2007 statement, the Veteran and his 
representative asked that he be accorded an examination to 
evaluate his psychological status.  The Board is aware that 
under VA regulations, the Secretary of VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease incurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 28 Vet. App. 
79 (2006).

The Veteran claims that he was assigned to a base hospital at 
Pearl Harbor for 3 to 6 weeks during service for treatment of 
a nervous condition.  However, the service treatment records 
reveal that while the Veteran was indeed hospitalized at a 
base hospital from August to September 1945, it was for 
paralysis of the right side of the face.  There was no 
reference to psychiatric symptomatology.  It was determined 
he had Bell's palsy and it was further noted that he 
completely recovered during hospitalization.  In September 
1945 he was discharged to duty and described as fit for same.  
The service treatment records for both periods of service 
show no evidence of psychiatric disability or complaints 
related to a psychiatric disorder during service.  Further, 
there is no competent evidence reflecting a current diagnosis 
of a chronic psychiatric disorder, however classified.  In 
these circumstances, there is no duty to provide a VA 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Pertinent Law and Regulations.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic diseases of the 
nervous system (to include sensorineural hearing loss) or a 
psychosis may be presumed if such is manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed here.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).



Hearing Loss and Tinnitus.

While it does not appeal the Veteran was accorded audiometric 
examinations during service, at the time of separation from 
his first period of active service in May 1946, hearing in 
each ear for both whispered voice and spoken voice was listed 
as 15/15.  There were no defects or diseases noted with 
regard to the ears.  At the time of enlistment examination 
for his second period of service in July 1950, hearing for 
whispered and spoken voice was again recorded as 15/15 in 
each ear.  At the time of separation from the second period 
of service in July 1954, clinical evaluation of the ears was 
normal.  Hearing for whispered voice was 15/15 in each ear.  
Hearing for spoke voice was not recorded.

The post service medical evidence is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings regarding hearing loss and/or tinnitus 
for years following service.  It was not until audiological 
testing in the mid-1990's that there was documentation from a 
medical standpoint with regard to the presence of hearing 
loss.

In July 2006, the Veteran was accorded an audiological 
evaluation by VA.  He stated that while in the Navy during 
his first period of service he served on a rocket launching 
ship and claims he was exposed to guns of various sizes.  He 
denied any noise exposure in the Air Force.  With regard to 
this, as for the date and circumstances of the onset, he 
stated "I can't really pin it down.  I assumed it was normal; 
probably 10 years."  Current testing showed the presence of 
bilateral sensorineural hearing loss.  Reference was made to 
review of the entire claims file, to include audiogram 
testing done in 1998 and 1996.  Reference was also made to 
the service treatment records.  The examiner noted that one 
record dated in November 1950 referred to the Veteran smoking 
a cigarette and then experiencing a sudden pain in the right 
side.  He reportedly walked a few steps to shake the ashes 
off his cigarette and suddenly noticed a ringing in his ears, 
with blocking out, and inability to talk or hear.  He did not 
fall.  He was then assisted to a chair and brought in.  At 
admission he was asymptomatic and improved.  No treatment was 
provided.  The examining audiologist stated that the 
Veteran's "current hearing loss and tinnitus are not at least 
as likely as not due to military noise exposure."

The Board is cognizant that the Veteran contends he has 
tinnitus and hearing loss related to his active service.  
However, he has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board is aware that in Jandreau v. 
Nicholson, 492 F.3d 1378 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, 
cancer); (2) a lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  In the Board's judgment, the Veteran is not 
competent to attribute any current diagnosis of tinnitus 
and/or hearing loss to any incident in service.  

The record shows that on one occasion in service there was 
mention of tinnitus.  However, the condition resolved at the 
time.  Further, the Veteran was able to serve several years 
of active service after the reported incident in 1950 without 
further mention of tinnitus.  The record is absent of any 
contemporaneously recorded medical evidence of any complaints 
or findings regarding hearing loss or tinnitus for years 
following service.  The gap of time between service and the 
first medical evidence of the diagnosis of hearing loss is, 
in itself, significant and it weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

With regard to tinnitus, although there was a notation on one 
occasion of ringing in the ears, when the Veteran was seen 
for evaluation of the incident, he was described as improved 
and he was given no medication or treatment.  The VA 
audiologist who examined the Veteran in July 2006 had access 
to the entire claims file, including the report of the 
November 1950 visit and opined that any current hearing loss 
and tinnitus were not at least as likely as not due to any 
military noise exposure.  There is no medical opinion of 
evidence to the contrary.

Psychiatric Disability.

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of a chronic acquired psychiatric disability.  While 
the Veteran claims he was hospitalized in 1945 in service for 
psychiatric evaluation, the service treatment records 
available show that the Veteran was indeed hospitalized in 
August 1945, but it was for a chief complaint of paralysis on 
the right side of the face.  There was no mention at the time 
of admission to any psychiatric symptomatology.  The Veteran 
responded to treatment and evaluation during hospitalization 
and at discharge from hospitalization in September 1945 was 
described as having Bell's paralysis and as having completely 
recovered.  He was described as fit for duty and discharged 
from hospitalization in September 1945.  At the time of 
discharge examination in May 1946, psychiatric status was 
recorded as normal. 

With regard to the second period of service, on one occasion 
in April 1952, the Veteran was seen after an automobile 
accident and was described as "very nervous today."  He 
reported he was hospitalized for six months in the Navy (the 
first period of service) for "nervousness."  He stated that 
he got upset very easily.  There was no other reference to 
psychiatric disability during the second period of service.  
This included the separation examination in July 1954, at 
which time psychiatric status was recorded as normal.  

The post service medical evidence does not document the 
presence of a chronic acquired psychiatric disorder.  In the 
absence of a current disability, service connection may not 
be granted.  There is no competent evidence indicating the 
presence of a chronic acquired psychiatric disorder at this 
time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(the Court stated that "Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"in the absence of proof of a present disability, there can 
be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a chronic acquired psychiatric 
disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


